
	
		II
		111th CONGRESS
		2d Session
		S. 4002
		IN THE SENATE OF THE UNITED STATES
		
			December 2, 2010
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To require the Secretary of Agriculture to issue
		  expeditiously special use permits regarding the use of houseboats on Laurel
		  Lake in the Daniel Boone National Forest in the State of Kentucky, and for
		  other purposes.
	
	
		1.Issuance of special use
			 permits
			(a)DefinitionsIn
			 this section:
				(1)Covered
			 ownerThe term covered owner means an owner of a
			 houseboat—
					(A)on which is
			 attached a helicopter landing pad that meets each applicable helicopter
			 manufacturer requirement; and
					(B)that is located
			 on Laurel Lake in the Daniel Boone National Forest in the State of
			 Kentucky.
					(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(3)Special use
			 permitThe term special use permit means a
			 nontransferable permit that provides authorization to use a houseboat of a
			 covered owner as a landing pad for 1 or more approved helicopters that are
			 owned by—
					(A)an approved
			 medical evacuation company; or
					(B)the covered
			 owner.
					(b)Special use
			 permits
				(1)Permits
			 received after date of enactment of this ActNot later than 90
			 days after the date of receipt of an application from a covered owner for a
			 special use permit, the Secretary shall—
					(A)approve the
			 application; and
					(B)issue to the
			 covered owner a special use permit.
					(2)Permits
			 received before date of enactment of this ActIf the Secretary
			 has received an application for a special use permit before the date of
			 enactment of this Act, not later than 90 days after the date of enactment of
			 this Act, the Secretary shall—
					(A)approve the
			 application; and
					(B)issue to the
			 covered owner a special use permit.
					(3)Effect of
			 failure of SecretaryIf the Secretary does not issue a special
			 use permit in accordance with any deadline under this subsection, the covered
			 owner who applied for the special use permit shall be considered to have
			 received the special use permit on the date of the deadline.
				
